DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linear stage must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-5, 11, and 16 are objected to because of the following informalities:
Regarding claim 3, the “;” in line 2 should be changed to “.” in order to correct a grammatical informality. 
Regarding claim 4, the “;” in line 2 should be changed to “.” in order to correct a grammatical informality. 
Regarding claim 5, the “;” in line 2 should be changed to “.” in order to correct a grammatical informality. 
Regarding claim 11, “an X-ray source” should be changed to “the X-ray source” in order to clarify that the x-ray source is the same source recited in claim 8.
Regarding claim 16,  “X-ray detector” and “locations of X-ray sources” should be changed to “the X-ray detector” and “a location of the X-ray source” in order to correct a grammatical informality. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-5, 8, and 16-20 of copending Application No. 17/488,539 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites limitations that read upon the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1:
The reference application discloses a system to provide fast 3D radiography using multiple pulsed X-ray sources in motion, comprising: 
a primary motor stage moving freely on an arc rail with a predetermined shape (Claim 1, line 2); 
a primary motor that engages with said primary motor stage and controls a speed of the primary motor stage (Claim 1, lines 3-4); 
a plurality of secondary motor stages coupled to said primary motor stage and move along a direction of the arc rail (Claim 1, lines 5-6); 
a plurality of secondary motors (Claim 1, lines 7-8), each engaging a secondary motor stage and controlling a speed of secondary motor stage (Claim 1, lines 7-8); 
a plurality of X-ray sources each moved by a secondary motor stage (Claim 1, lines 9);
 a supporting frame structure that provides housing for the primary motor stage and secondary motor stages (Claim 1, lines 10-11); and
 a flat panel detector to receive X-ray imaging data (Claim 1, line 12).
Regarding claim 2:
The reference application discloses the system of claim 1, wherein the speed of the primary motor stage and secondary motor stages is adjustable by software (Claim 3, lines 1-2).
Regarding claim 3:
The reference application discloses the system of claim 1, wherein an initial spatial position of the primary motor stage and secondary motor stages is adjustable by software (Claim 3, lines 1-2). 
Regarding claim 4:
The reference application discloses the system of claim 1, wherein the current and voltage of X-ray source are adjustable by software (Claim 4, lines 1-2). 
Regarding claim 5:
The reference application discloses  the system of claim 1, wherein exposure time of X-ray source is adjustable by software (Claim 5, lines 1-2). 
Regarding claim 6:
The reference application discloses the system of claim 1, wherein the object is at a standstill (Claim 6, lines 1-2).  
Regarding claim 7:
The reference application discloses a system to provide fast 3D radiography using multiple pulsed X-ray sources in motion comprising:
 a plurality of direct-contact motor stages to move on an arc rail (Claim 1, line 2);
 a plurality of direct-contact motors (Claim 1, lines 3-4), each engaging a direct-contact motor stage and controlling a speed of said direct-contact motor stage (Claim 1, 3-4); 
a plurality of X-ray sources (Claim 1, line 9), each coupled to one direct-contact motor stage (Claim 1, line 9); 
a supporting frame structure housing for direct-contact motor and direct-contact motor stages (Claim 1, lines 10-11); and
 a flat panel detector to receive X-ray imaging (Claim 1, line 12).
Regarding claim 8:
The reference application discloses a method of fast 3D radiography using multiple pulsed X-ray sources in motion comprising:
 positioning a primary motor stage and one or more secondary motor stages to a predetermined initial location (Claim 16, lines 3-4); 
sweeping the primary motor stage at a predetermined constant speed by said primary motor (Claim 16, lines 5-6); 
oscillating each of the secondary motor stages by a corresponding secondary motor with a predetermined sequence (Claim 16, lines 7-8); 
electrically activating an X-ray source and a flat panel detector when a secondary motor stage moves in an opposite direction to that of the primary motor stage (Claim 16, 9-10) and at a selected speed of the primary motor stage (Claim 16, lines 10-11); and
 acquiring image data from the X-ray source with a flat panel (Claim 16, line 12).
Regarding claim 11:
The reference application discloses the method of claim 8, wherein a smart scan is performed by activating an X-ray source in a predetermined sequence (Claim 17, lines 1-2).
Regarding claim 12:
The reference application discloses the method of claim 8, wherein X-ray imaging data is acquired and reconstructed in real-time (Claim 17, lines 2-3).
Regarding claim 13:
The reference application discloses the method of claim 8, wherein 4D imaging is performed by adding a time component to 3D spatial imaging data (Claim 19, lines 1-2). 
Regarding claim 14:
The reference application discloses the method of claim 8, comprising changing a sweep angle based on a region of interest (Claim 20, line 1).
Regarding claim 15:
The reference application discloses the method of claim 8, comprising changing an X-ray source voltage input based on object density during a sweep (Claim 18, lines 1-2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the claim recites “a plurality of X-ray sources each moved by a secondary motor stage” which renders the claim indefinite. The claims recites “using multiple pulsed X-ray sources” in the preamble. As currently written, the plurality of X-rays sources are different from the multiple pulsed X-ray sources. The claim fails to particularly point out whether or not the plurality of X-ray sources are the same as the multiple pulsed X-ray sources. 
Further, the claim fails to define how the X-ray sources are attached to the system. As currently written, the plurality of X-ray sources are moved by the second motor stage and the secondary motor stage is coupled to the primary motor stage. The claim fails to particularly point out how the plurality of X-ray sources are connected. The Examiner has interpreted the X-ray sources being coupled to the secondary motor stage. 
Further, as currently written, the plurality of X-ray sources are moved by a single secondary motor stage. However, the claim recites the system comprising a plurality of secondary motor stages. The claim fails to particularly point out whether or not the secondary motor stage is the same the plurality of secondary motor stages. The Examiner has interpreted “a plurality of secondary motor stages” as “a secondary motor stage”. 
The claim recites “a plurality of secondary motors, each engaging a secondary motor stage and controlling a speed of secondary motor stage” which renders the claim indefinite. As currently written, the motors control a single secondary motor stage and the speed of the secondary motor stages. The claim recites that the system has a plurality of secondary motor stages. The claim fails to particularly point out whether or not the secondary motor stage is the same the plurality of secondary motor stages. The Examiner has interpreted “a secondary motor stage and controlling a speed of secondary motor stage” as “the secondary motor stage and controlling a speed of the secondary motor stage”. 
Regarding claim 2, the limitation “the speed of the primary motor stage and secondary motor stages is adjustable by software” renders the claim indefinite. Independent claim 1 states that the primary motor controls the speed of the primary motor stage and states that the secondary motor controls the speed of the secondary motor stage. However, as currently written, claim 2 states that the speeds being adjusted with software. The claim fails to define how the speed is adjusted by both software and the motors. The claim fails to particularly point out whether or not the primary and secondary motors comprise the software or comprise a structure with the software. 
Claim 2 recites the limitation “the secondary motor stage” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 recites limitations directed to “a plurality of secondary motor stages”. Claim 2 fails to particularly point out whether or not “the secondary motor stages” are the same as the plurality of secondary motor stages”. The Examiner has interpreted the claim as “wherein the speed of the primary motor stage and the secondary motor stages are adjustable”.  
Regarding claim 3, the limitation “wherein an initial spatial position of the primary motor stage and secondary motor stages is adjustable by software” which renders the claim indefinite. The claim does not define how the software is able adjust the positions of the primary and secondary motor stages. Independent claim 1 states that the primary motor stage moves freely and the secondary motor stage moves along the rail. The claim fails to particularly point out how the software is connected to the system and fails to define how the software is able to adjust the position of a freely moving primary motor stage. The claim fails to particularly point out how the software controls the position of the plurality of secondary motor stages. 
Claim 3 recites the limitation “the secondary motor stage” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 recites limitations directed to “a plurality of secondary motor stages”. Claim 3 fails to particularly point out whether or not “the secondary motor stages” are the same as the plurality of secondary motor stages”. The Examiner has interpreted the limitation as “wherein an initial spatial position of the primary motor stage and the secondary motor stage are adjustable”. 
Regarding claim 4, the limitation “wherein the current and voltage of X-ray source are adjustable by software” renders the claim indefinite. The claim fails to define how software is able to adjust the current and the voltage of the source. As currently written, a structure that controls the X-ray source is not defined or recited. The claim fails to recite limitations directed to the system further comprising software. The claim fails to particularly point out whether or not the software is part of the claimed invention and fails to particularly point out how software is able to control the source. 
The claim recites “X-ray source” which renders the claim indefinite. Independent claim 1 recites “a plurality of X-ray sources”. The claim fails to particularly point out whether or not the x-ray source is the same as the plurality of X-rays sources recited in claim 1. 
Further, claim 4 recites the limitation "the current and voltage" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A limitation introducing a current and a voltage of the X-ray source is not recited by the claim. The Examiner has interpreted the claim as “wherein a current and a voltage of the plurality of X-ray sources are adjustable”.
Regarding claim 5, the limitation “wherein exposure time of X-ray source is adjustable by software” renders the claim indefinite. The claim fails to define how an exposure time of the X-ray source is adjusted by software and fails to state how the software is connected to the system. The software is recited passively. A limitation directed to the system further comprising the software is not recited by the claim. The claim fails to particularly point out whether or not the software is part of the claimed invention and fails to particularly point out how software is able to adjust exposure time. 
Further, the claim fails to particularly point out whether or not “X-ray source” is the same as the “plurality of X-ray sources” recited by claim 1. The Examiner has interpreted the claim as “wherein an exposure time of the plurality of X-ray sources is adjustable”.
Regarding claim 6, the claim recites the limitation "the object" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to recite a limitation directed to introducing “an object”. The claim fails to define the location of the object relative to the X-ray sources and the detector. The Examiner has interpreted the limitation as “an object”. 
Regarding claim 7, the claim recites “multiple pulsed X-ray sources” and “a plurality of X-ray sources” which renders the claim indefinite. The claim fails to particularly point out whether or not the multiple pulsed X-ray sources are the same as the plurality of X-ray sources. 
The claim recites “a plurality of direct-contact motors, each engaging a direct-contact motor stage”  and “one direct-contact motor stage” which render the claim indefinite. As currently written, “ a direct-contact motor stage” and “one direct-contact motor stage” are different from the plurality of direct-contact moor stages” recited earlier in the claim. The claim fails to particularly to particularly point out whether or not the direct-contact motor stage is the same as the plurality of direct-contact motor stages. 
The claim recites “direct-contact motor” in line 9 which renders the claim indefinite. As currently written, the direct-contact motor is different from the plurality of direct-contact motors recited in line 4. The Examiner has interpreted “a direct-contact motor stage” as “the plurality of motor stages”, “one direct-contact motor stage” as “one of the plurality of direct-contact motor stages”.
Regarding claim 8, the claim recites the limitation "said primary motor" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to recite a limitation directed to “a primary motor”. The Examiner has interpreted the limitation as “a primary motor”. 
The claim recites the limitations “using multiple pulsed X-ray sources” and “an X-ray source” which render the claim indefinite. The claim fails to recite limitations directed to how the multiple pulsed X-ray sources are used. As currently written, one X-ray source is used to acquire image data. The claim fails to particularly point out whether or not the X-ray source is the same as the multiple puled X-ray sources. The Examiner has interpreted “using multiple pulsed X-ray sources” as “using an X-ray source”.
The claim recites “oscillating each of the secondary motor stages” which renders the claim indefinite. As currently written, the method uses multiple secondary motor stages. However, the claim recites “one or more secondary motor stages”. The claim requires at least one secondary motor stage and does not require only more than one secondary motor stages. The Examiner has interpreted the limitation as “oscillating the one or more secondary motor stages”. Claims 9-12, and 14-16 are rejected by virtue of their dependency. 
Regarding claim 13, the limitation “wherein 4D imaging is performed by adding a time component to 3D spatial imaging data” renders the claim indefinite. As currently written, the claim fails to recite a positive step of acquiring 3D spatial imaging data. Independent claim 8 recites “a method of fast 3D radiography” in the preamble and “acquiring image data” but fails to recite limitations directed to acquiring 3D spatial imaging data. The claim fails to particularly point out whether or not the 3D spatial imaging data is part of the claimed invention. 
Further, the step of 4D imaging is not recited positively. Independent claim 8 recites “3D radiography” in the preamble. As currently written, the 4D imaging is not positively recited as an active step. The claim does not state how the method is able to perform 4D imaging when the method is directed to 3D radiography. The claim fails to particularly point out whether or not 4D imaging is part of the claimed invention.  The Examiner has interpreted the claim as “wherein the acquiring image data comprises acquiring 3D spatial imaging data”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2019/0388050) in view of Shin (U.S. 2021/0106291).
Regarding claim 1, as best understood:
Lee discloses a system to provide fast 3D radiography using a plurality of X-ray sources in motion, comprising: 
a primary motor stage (Fig. 3(a) and Fig. 3(b), 200) moving freely on an arc rail ([0059], rail) with a predetermined shape ([0059], guide rail); 
a secondary motor stage (Fig. 3(a) and Fig. 3(b), 100) coupled to said primary motor stage ([0059], radiation irradiating unit attached to supporting unit) and move along a direction of the arc rail ([0059], irradiating unit moving along rail); 
a plurality of secondary motors ([0059], motor), each engaging the secondary motor stage ([0059], motor controls the movement of the X-ray sources);
a plurality of X-ray sources (Fig. 3(a) and Fig. 3(b), 120) each moved by a secondary motor stage ([0059], irradiating unit moves the sources along a rail); 
a supporting frame structure (Fig. 1, 50) that provides housing for the primary motor stage (Fig. 1, 10) and secondary motor stages (Fig. 3(a) and Fig. 3(b), 100); and 
a flat panel detector (Fig. 3(a), 300) to receive X-ray imaging data ([0070], detector detects radiation).
However, Lee fails to disclose a primary motor that engages with said primary motor stage and controls a speed of the primary motor stage; plurality of second motors controlling a speed of the secondary motor stage.
Shin teaches a primary motor ([0072], driving unit) that engages with said primary motor stage and controls a speed of the primary motor stage ([0072], driving unit controls the moving speed of the radiation unit); 
plurality of second motors controlling a speed of the secondary motor stage ([0072], driving unit controls the moving speed of the radiation unit).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the primary motor stage and secondary motors of Lee with the primary motor and secondary motor control taught by Shin in order to improve efficiency by reducing examination time (Shin; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Lee and Shin discloses the system of claim 1, wherein the speed of the primary motor stage and the secondary motor stage are adjustable (Shin; [0072], driving unit controls the moving speed of the radiation unit).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the primary motor stage and secondary motors of Lee with the primary motor and secondary motor control taught by Shin in order to improve efficiency by reducing examination time (Shin; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, as best understood:
The combination of Lee and Shin discloses the system of claim 1, wherein an initial spatial position of the primary motor stage and the secondary motor stage are adjustable (Shin; [0066], source positioning is adjustable).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the primary motor stage and secondary motors of Lee with the primary motor and secondary motor control taught by Shin in order to improve efficiency by reducing examination time (Shin; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, as best understood:
The combination of Lee and Shin discloses the system of claim 1, wherein an object is at a standstill (Lee; Fig. 3(a)-3(b), object P is stationary as 100 moves).
Regarding claim 7, as best understood:
Lee discloses a system to provide fast 3D radiography using a plurality of X-ray sources in motion comprising: 
a plurality of direct-contact motor stages (Fig. 3(a)-3(b), 100) to move on an arc rail ([0059], moving on a rail);
 a plurality of direct-contact motors ([0059], motor for radiation unit 100), each engaging the plurality of direct-contact motor stages ([0059], motor radiation unit 100); 
the plurality of X-ray sources (Fig. 3(a)-3(b), 120), each coupled to one direct-contact motor stage of the plurality of direct-contact motors([0059], sources are in radiation unit);
 a supporting frame structure housing (Fig. 1, 50) for the plurality of direct-contact motors and direct-contact motor stages; and
 a flat panel detector (Fig. 3(a), 300) to receive X-ray imaging.
However, Lee fails to disclose a plurality of direct-contact motors controlling a speed of said direct-contact motor stage.
Shin teaches a plurality of direct-contact motors ([0072], driving unit) controlling a speed of said direct-contact motor stage ([0072], driving unit controls radiation unit movement).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the motors of Lee with the motor control taught by Shin in order to improve efficiency by reducing examination time (Shin; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, as best understood:
Lee discloses a method of fast 3D radiography using an X-ray source in motion comprising: 
positioning a primary motor stage (Fig. 3(a)-3(b), 100) and one or more secondary motor stages (Fig. 3(a)-3(b), 200) to a predetermined initial location (Fig. 3(a)-(b), 100 and 200 at a certain position); 
oscillating the one or more secondary motor stages by a corresponding secondary motor ([0059], radiation unit moves along the arc; [0061]-[0066], source movement) with a predetermined sequence ([0065]-[0067], source movement); 
electrically activating the X-ray source ([0067], activating sources) and a flat panel detector ([0070], detector) when a secondary motor stage moves in an opposite direction to that of the primary motor stage ([0067], activating sources during movement of radiation unit) and at a selected speed of the primary motor stage; and 
acquiring image data from the X-ray source with a flat panel ([0070], detector detecting radiation).
However, Lee fails to disclose sweeping the primary motor stage at a predetermined constant speed by a primary motor; when a secondary motor stage moves in an opposite direction to that of the primary motor stage at a selected speed of the primary motor stage.
Shin teaches sweeping the primary motor stage at a predetermined constant speed by a primary motor ([0072], radiation unit moving at a constant speed); 
when a secondary motor stage moves in an opposite direction to that of the primary motor stage at a selected speed of the primary motor stage ([0072], radiation unit moving at a constant speed).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Lee with the primary motor and secondary motor control taught by Shin in order to improve efficiency by reducing examination time (Shin; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, as best understood:
The combination of Lee and Shin discloses the method of claim 8, wherein a smart scan is performed by activating the X-ray source in a predetermined sequence (Lee; [0067], source activation in a sequential order).
Regarding claim 13, as best understood:
The combination of Lee and Shin discloses the method of claim 8, wherein the acquiring image data comprises acquiring 3D spatial imaging data (Lee; [0072], 3D image acquired at each angle).
Claims 4-5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2019/0388050) in view of Shin (U.S. 2021/0106291) as applied to claims 1 and 8 above, and further in view of Makino (U.S. 2020/0100749).
Regarding claim 4, as best understood:
The combination of Lee and Shin discloses the system of claim 1. 
However, the combination of Lee and Shin fails to disclose wherein a current and a voltage of the plurality of X-ray sources are adjustable.
Makino teaches wherein a current and a voltage of the plurality of X-ray sources are adjustable ([0075], tube voltage and current are adjusted).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Lee and Shin with the current and voltage control taught by Makino in order to improve efficiency by reducing examination time (Makino; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, as best understood:
The combination of Lee and Shin discloses the system of claim 1. 
However, the combination of Lee and Shin fails to disclose wherein an exposure time of the plurality of X-ray sources is adjustable.
Makino teaches wherein an exposure time of the plurality of X-ray sources is adjustable ([0075], irradiation time is adjusted).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Lee and Shin with the exposure time taught by Makino in order to improve patient comfort by reducing examination time (Makino; [0006]-[0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 10, as best understood:
The combination of Lee and Shin discloses the method of claim 8, comprising acquiring dual-energy or multi-energy imaging data (Lee; [0081], different intensities) by sweeping the primary motor stage two or more times (Lee; [0061]-[0067], irradiation unit movement).
However, the combination of Lee and Shin fails to disclose comprising different X-ray source voltages.
Makino teaches different X-ray source voltages ([0075], tube voltage adjustment changed X-ray energy).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the dual energy imaging of Lee and Shin with the voltage adjustment taught by Makino in order to improve image quality by reducing the number of artifacts (Makino; [0007]-[0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, as best understood:
The combination of Lee and Shin discloses the method of claim 8.
However, the combination of Lee and Shin fails to disclose changing an X-ray source voltage input based on object density during a sweep.
Makino teaches changing an X-ray source voltage input based on object density during a sweep ([0075], voltage depends on size of breast). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Lee and Shin with the voltage adjustment taught by Makino in order to improve image quality by reducing the number of artifacts (Makino; [0007]-[0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2019/0388050) in view of Shin (U.S. 2021/0106291) as applied to claim 8 above, and further in view of Papalazarou (U.S. 2016/0249869).
Regarding claim 9, as best understood:
The combination of Lee and Shin discloses the method of claim 8.
However, the combination of Lee and Shin fails to disclose comprising calibrating an X-ray source spatial position and an X-ray detector spatial position.
Papalazarou teaches calibrating an X-ray source spatial position and an X-ray detector spatial position ([0115], source and detector positions are calibrated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Lee and Shin with the position calibration taught by Papalazarou in order to improve image quality and practicability (Papalazarou; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, as best understood:
The combination of Lee and Shin discloses the method of claim 8.
However, the combination of Lee and Shin fails to disclose comprising changing a sweep angle based on a region of interest.
Papalazarou teaches changing a sweep angle based on a region of interest ([0068], angles adjusted based on region of interest).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Lee and Shin with the angle adjustment taught by Papalazarou in order to improve image quality and practicability (Papalazarou; [0004]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2019/0388050) in view of Shin (U.S. 2021/0106291) as applied to claim 8 above, and further in view of Wang (U.S. 2016/0256128).
Regarding claim 12, as best understood:
The combination of Lee and Shin discloses the method of claim 8, wherein X-ray imaging data acquired in real-time (Lee; [0060], image projections).
However, the combination of Lee and Shin fails to disclose wherein X-ray imaging data is reconstructed in real-time.
Wang teaches wherein X-ray imaging data is reconstructed in real-time ([0112], real-time construction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Lee and Shin with the real-time reconstruction taught by Wang in order to improve quality by improving the amount of source imaging angles (Wang; [0060]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2019/0388050) in view of Shin (U.S. 2021/0106291) as applied to claim 8 above, and further in view of Cox (U.S. 2018/0289348).
Regarding claim 16, as best understood:
The combination of Lee and Shin discloses the method of claim 8.
However, the combination of Lee and Shin fails to disclose wherein X-ray detector is coupled to a linear stage to adjust a position based on locations of X-ray sources.
Cox teaches wherein X-ray detector is coupled to a linear stage to adjust a position based on locations of X-ray sources ([0075], detector translated linearly).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Lee and Shin with the linear stage taught by Cox in order to improve efficiency by reducing the number of scans (Cox; [0020]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884